ACCEPTED
                                                                                                 01-14-00659-CR
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            6/19/2015 3:39:36 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                                   No. 01-14-00659-CR

                                           In the                            FILED IN
                                   Court of Appeals                   1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                          For the
                                                                      6/19/2015 3:39:36 PM
                                First District of Texas               CHRISTOPHER A. PRINE
                                        At Houston                            Clerk


                                

                                        No. 1424502
                               In the 262nd District Court of
                                    Harris County, Texas

                                

                         JASON CLIFFORD CONWAY
                                          Appellant
                                            v.
                             THE STATE OF TEXAS
                                          Appellee

                                

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                                


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in these cases, and, in support thereof, presents the

following:
        1. In the 262nd District Court of Harris County, Texas, in The State of Texas v.

Jason Clifford Conway, cause number 1424502, was convicted of assault against a family

member.

        2. He was assessed punishment of confinement for 10 years in prison.

        3. A written notice of appeal was timely filed.

        4. The State’s brief was due on June 4, 2015.

        5. An extension of time in which to file the State’s brief is requested until July 20,

2015.

        6. No previous extensions have been requested by the State.

        7. The facts relied upon to explain the need for this extension are:

                The District Attorney’s office did not receive a copy of appellant’s brief
        until this morning. Consequently, counsel for the State has been unable to
        commence preparation of the State’s brief.

        WHEREFORE, the State prays that this Court will grant an extension of time until

July 20, 2015 in which to file the State’s brief in this case.

                                                                 Respectfully submitted,

                                                                 /s/ Alan Curry

                                                                 ALAN CURRY
                                                                 Assistant District Attorney
                                                                 Harris County, Texas
                                                                 1201 Franklin, Suite 600
                                                                 Houston, Texas 77002
                                                                 (713) 755-5826
                                                                 TBC No. 05263700
                                                                 curry_alan@dao.hctx.net
                             CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on June 19, 2015:

       Maite Sample
       Attorney at Law
       405 Main Street, Suite 950
       Houston, Texas 77002

                                                          /s/ Alan Curry

                                                          ALAN CURRY
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          TBC No. 05263700
                                                          curry_alan@dao.hctx.net

Date: June 19, 2015